DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs 1-3) and Subspecies I (Fig 4-5) in the reply filed on 8/3/2022 is acknowledged.
Claims 34, 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “wherein a cord operable to connect to a power source is connected to the hub” where it is not clear if the cord or power source is the one connected to the hub. Clarification is requested. For examination purposes, the examiner will treat that the cord and/or power source is connected to the hub. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-25, 28, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark US 2012/0029354.
Regarding Claim 21, Mark discloses an illumination device, comprising: 
a sleeve (#502) defined by a proximal end and a distal end (Fig 42, where only one end is show, paragraph 145 discloses that the device is similar to that shown in Fig 33), wherein the sleeve forms a tube-like channel configured to surround an operational end of a surgical instrument (paragraph 145 disposed about cannula/instrument #44); and
 wherein the distal end includes a distal aspect that carries at least one light source (“optical fiber” paragraph 146 via #512) thereon such that illumination from the light source is directed in a distal direction with respect to the sleeve (paragraph 145, light source located at the distal end to illuminate the surgical site).


Regarding Claim 23, Mark discloses the sleeve further comprises an elongated channel section (#514, Fig 42) connected to an attachment hub (#506) at a proximal end (Fig 42).

Regarding Claim 24, Mark discloses the attachment hub includes a friction element (#523) that is configured to grip a portion of the surgical instrument to selectively position the illumination device along the surgical instrument (paragraph 147).

Regarding Claim 25, Mark discloses the attachment hub further includes a sleeve channel (#509) that receives the proximal end of the sleeve (Fig 42, proximal endo of the sleeve #502 is partially received in the channel #509).


Regarding Claim 28, Mark discloses the hub secured to a portion of surgical device via a mechanical attachment (#523, paragraph 147).


Regarding Claim 31, Mark discloses the distal aspect includes at least one projection (#512), each of the at least one projection configured to retain at least one of the light sources (paragraph 145 where Fig 41-44 is similar to that shown in Fig 39, where a projection #512 is similar to projection #412, paragraph 146 where the projection retains the light source).

    PNG
    media_image1.png
    601
    546
    media_image1.png
    Greyscale


Regarding Claim 35, Mark discloses surgical system (Fig 41-44, paragraph 145 where this is similar to the system shown in Fig 33, 39), comprising:
 a surgical device (#40), including a handpiece (#42) and an operational cannula (#44); 
an illumination device (Fig 41-44) comprising a sleeve (#502), wherein the sleeve is defined by a proximal end and a distal end (Fig 42, where only one end is show, paragraph 145 discloses that the device is similar to that shown in Fig 33) and forms a channel (#44) that is sized to be selectively positioned on the operational cannula (paragraph 145) with a distal end of the operational cannula protruding from the distal end of the sleeve when the sleeve is in an operational position on the operational cannula (Fig 33, where the cannula extends from the sleeve to perform cutting operations), wherein the distal end of the sleeve includes a distal aspect that carries at least one light source (“optical fiber” paragraph 146, via #512) thereon, the distal aspect being arranged proximate to the distal end of the operational cannula such that illumination from the light source is directed to the distal end of the operational cannula (paragraph 145, light source located at the distal end to illuminate the surgical site).

Claims 21, 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warnock US 2013/0267787.
Regarding Claim 21, Warnock discloses an illumination device (Fig 9b), comprising: 
a sleeve (#50) defined by a proximal end and a distal end (front and rear ends, Fig 50), wherein the sleeve forms a tube-like channel (#52) configured to surround an operational end of a surgical instrument (paragraph 61, surround operation end #14 of an instrument #10, Fig 1); and
 wherein the distal end includes a distal aspect that carries at least one light source (#37) thereon such that illumination from the light source is directed in a distal direction with respect to the sleeve (paragraph 63, light source located at the distal end to illuminate a target area).
Regarding Claim 31, Warnock discloses the distal aspect includes at least one projection (#59), each of the at least one projection configured to retain at least one of the light sources (#37, Fig 9b).

Regarding Claim 32, Warnock discloses the light sources are light emitting diodes (paragraph 61-63, where the embodiment of Figures 9a-9b is similar to the other embodiments but with different light configurations, paragraph 55, where the lights #37 are LEDs).

Regarding Claim 33, Warnock discloses the projections (#59) are oriented at an approximate 90 degree angle with respect to an axis extending through the sleeve (paragraph 63 where #59 are flexible and can be oriented in any number of orientations, such as straight and would extend 90 degrees with respect to an axis extending along the diameter of channel #52, alternatively one can reorient projections #59 such that they approximately 90 degrees from an axis extending through channel #52).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mark US 2012/0029354.
Regarding Claim 26, Mark discloses a cord operable to connect to a power source is connected to the hub to deliver power through the sleeve to deliver power to the at least one light source (paragraph 146, Fig 41-44, power source not shown but a power source with a cord or wire would be used to deliver power through the sleeve to the light source, note the light source is connected to the hub and therefore the cord/wire and power source are also connected to the hub).
In the alternative, Mark discloses the claimed invention as discussed above where the light source is powered by a power source (not shown, paragraph 146) but does not disclose a cord. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mark to include a cord/wire to connect a power source to the light source, to deliver power through the sleeve to power the light source because a cord/wire is a known mechanism to deliver power to a light source. 

Claims 27 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mark US 2012/0029354.
Regarding Claim 27, Mark discloses a cord operable to connect to a power source is connected to the sleeve to deliver power to the at least one light source. (paragraph 146, Fig 41-44, power source not shown but a power source with a cord or wire would be used to deliver power through the sleeve to the light source, note the light source is connected to the sleeve and therefore the cord/wire and power source are also connected to the sleeve).
In the alternative, Mark discloses the claimed invention as discussed above where the light source is powered by a power source (not shown, paragraph 146) but does not disclose a cord. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Mark to include a cord/wire to connect a power source to the light source because a cord/wire is a known mechanism to deliver power to a light source. 


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mark US 2012/0029354.
Mark discloses the claimed invention as discussed above but does not disclose the hub includes a plurality of grooves spaced apart from one another around the circumference of the hub to provide a gripping surface, the hub includes a plurality of protruding ridges that are spaced apart from one another around the circumference of the hub to provide a gripping surface.
However, Mark discloses an alternative embodiment where a hub (#306) has a plurality of grooves spaced apart from one another around the circumference of the hub to provide a gripping surface (“a plurality of longitudinally oriented grooves are spaced apart from one another […] to facilitate gripping” paragraph 121) or the hub includes a plurality of protruding ridges (“ridges” end of paragraph 121) that are spaced apart from one another around the circumference of the hub to provide a gripping surface (end of paragraph 121).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the hub of Mark to include spaced apart grooves or ridges in view of another embodiment of Mark because that the hub can be gripped by a user. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Warnock US 2013/0267787 in view of Kurth US 2008/0278936.
Warnock discloses the claimed invention as discussed above where the sleeve is flexible (paragraph 62) and includes a power source (“battery” paragraph 63) but does not disclose the sleeve is formed of a flexible circuit board that is configured to provide power to the at least one light source.
Kurth discloses a housing with a light source (LED #16), power source (#18) and the housing formed of a flexible circuit board (#20, paragraph 37, see paragraph 46 where the circuit board can be flexible) to deliver power to the light source (#16, paragraph 37) and to accommodate the flexibility of the housing (paragraph 46). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Warnock to have the housing formed of a flexible circuit board in view of Kurth above because this provides a known way to deliver power to the light source with a flexible sleeve. 

Conclusion
See PTO 892 for other illumination devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773